Citation Nr: 0011774	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from November 
1967 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for post traumatic stress disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for PTSD in January 
1990.  The veteran was notified of this decision in January 
1990 but did not file an appeal 

3.  No competent medical evidence establishing a diagnosis of 
PTSD has been received since the January 1990 RO decision.  

4.  The evidence received since the January 1990 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1990 decision of the RO denying service 
connection for post traumatic stress disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the January 1990 RO decision 
denying service connection for post traumatic stress disorder 
is not new and material, and the veteran's claim for service 
connection for post traumatic stress disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  


When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material" in the 
sense that it is does not bear directly and substantially on 
the matter under consideration, nor is it so significant that 
it must be considered in order to fairly decide the merits of 
the claim the claim to reopen fails on that basis and the 
inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Subsequent to this rating action, the Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  The rating decision 
also cited the provisions of 38 C.F.R. § 3.156(a) and 
determined that the "evidence submitted in connection with 
the current claim does not constitute new and material 
evidence because it is not directly relevant to the issue 
considered."  The veteran was also provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156, in the statement of 
the case and it is clear from the reasons and bases provided 
in the statement of the case that this regulation was 
considered.  Thus, the Board finds that the veteran will not 
be prejudiced by the Board's now considering the issue in 
accordance with the provisions of Hodge.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, the RO denied service connection for PTSD in a 
January 1990 rating decision and notified the veteran of the 
decision in that same month.  The veteran did not appeal the 
RO decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).  The matter under consideration in this case is 
whether PTSD was incurred during the veteran's active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the January 1990 RO decision on the merits which is 
relevant to, and probative of, this matter under 
consideration.

The evidence of record at the time of the January 1990 RO 
rating decision which was relevant to the veteran's claim for 
service connection for PTSD was:  the veteran's service 
medical records; VA inpatient treatment records ; and a 1989 
VA examination report.  The veteran's service medical records 
appear to be complete.  There is no indication in any of the 
service medical records that the veteran had any complaints, 
or diagnosis, of PTSD, or any other psychiatric disorder 
during service.  The veteran's August 1970 separation 
examination report reveals a normal psychiatric clinical 
evaluation.  

VA inpatient treatment records reveal that the veteran was 
hospitalized at a VA medical center (VAMC) for psychiatric 
treatment in March and April 1989.  The final diagnosis was 
"atypical psychosis vs. drug induced psychosis."  Also, 
dysthymia and a schizoid personality disorder could not be 
ruled out.  An October 1989 VA examination report reveals a 
psychiatric diagnosis of depressive disorder.  this 
examination report also notes that the veteran suffered a 
self inflicted gunshot wound to the head in April 1989. 

In this case the evidence submitted since the January 1990 RO 
decision that refers to the veteran's PTSD includes: a April 
1989 private hospital report; VA treatment records, and a 
January 1997 VA examination report.  The Board concludes that 
this evidence is new because it was not before the RO when it 
denied service connection for PTSD in January 1990.  Although 
"new," this evidence is not "material" because it is does 
not bear directly and substantially upon the specific matter 
under consideration, namely whether the veteran had incurred 
PTSD as a result of military service.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The April 1989 private hospital report reveals that shortly 
after the veteran was discharged from the VAMC in April 1989, 
he suffered a self-inflicted gunshot wound to the head.  The 
hospital records note a history of severe depression.  

VA medical treatment records reveal that the veteran received 
regular outpatient treatment at a VA mental hygiene clinic.  
While treatment is noted, including treatment with 
medication, there is no diagnosis of PTSD contained in any of 
the treatment records.  The veteran required inpatient 
treatment at a VAMC in July and August 1996.  The final 
diagnosis was schizoaffective disorder and alcohol 
dependence.  

In January 1997 a VA examination of the veteran was 
conducted.  The examining physician reviewed the veteran's 
psychiatric medical history, and noted that the veteran's 
psychiatric disorders were under active medical treatment.  
Mental status examination revealed that the veteran was 
oriented.  However, the veteran's speech was circumstantial.  
Mood was dysphoric with insomnia and restricted affect.  The 
veteran denied having hallucinations; however, delusional 
ideation was noted to be present.  Memory was disturbed and 
concentration was poor.  The diagnosis was schizoaffective 
disorder.  

The veteran has also submitted statements where he claims to 
have PTSD or he claims that his psychiatric disorders are the 
result of service.  The veteran's statements are not 
competent to establish that he incurred PTSD during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

Simply put, there is no evidence which shows the veteran to 
have PTSD.  The competent medical evidence of record does not 
show any diagnosis PTSD.  The reason for denial of service 
connection in 1990 was a lack of any PTSD disability.  Since 
that time the veteran has submitted no evidence which shows 
any differently.  

At this point the Board must address some assertions made by 
the veteran's representative in an April 2000 brief.  In this 
brief the representative asserts that the veteran has a 
diagnosis of PTSD.  A review of the evidence of record 
reveals the contrary, that the veteran does not have a 
diagnosis of PTSD.  Rather, the most consistent diagnosis is 
schizoaffective disorder.  The representative also asserts 
that the RO has not considered the veteran's claim under the 
more lenient diagnostic criteria for PTSD as stated in Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  This is unnecessary.  
Again we note that there is absolutely no medical evidence of 
PTSD.  The medical evidence of record reveals diagnoses of 
schizoaffective disorder, if not fully involved psychosis.  
Finally, the representative claims that the RO has breached 
the duty to assist because no attempt was made to verify the 
veteran's alleged stressors with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The Board 
acknowledges that no attempt at verification was made.  
However, at the time of the 1990 decision, the veteran's 
statement with regard to alleged stressors was simply devoid 
of any description of stressful incident that would need 
verification.  The veteran's August 1995 stressor statement 
was virtually identical except that a single incident of 
allegedly seeing a fellow soldier killed by a rocket attack 
was added.  Again we note that there is no diagnosis of PTSD.  
If the disability claimed by the veteran does not exist, 
there is no reason to undertake development of any stressor 
verification.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the January 1990 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a post 
traumatic stress disorder remains final.  See Colvin, 1 Vet. 
App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder which would, 
if submitted, create a reasonable possibility of changing the 
outcome of the prior final decision on this claim.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a post 
traumatic stress disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

